OFFICE     OF   THE      ATTORNEY    GENERAL   OF   TEXAS
                                             AUSTIN




        Wmoreble ~!ea~nn 3. iVyOh
        county mditor
        crea county
        Lon&vie;c, Texas

        ;)earYr. Syahu:                          Opinion NO. O-6613
                                                 Rel xhoue duty under thta law
                                                      to lrsao *al-r




        quoted as iollowar

.*
 ..:
   ..




             to reaeive the      wurmt.    fn sofa0ln8tano*s, these
            warmpte       are rrallod to the ~rsorur by the County
            clerk.

                  "Them are aertuin yrorie1on.e in thb Sdary
             till ttit lndloata the mIltor ifi to iwiue Officertr*
             Salary xirrents.
          funds, us it my deecr!leaper, MA ran~:ulrethe ecrip
          to be lasuad aC;alnst the same and re&atered aooord-
          1rylY.”
                Irrt. 1643, R. C. S.     or   Texas, grovldoa ~8   r0110w8:

                    warrants or l
               -.&.ll            arlp issued egalnat tbs oounty
          tr..aur.r by any ju&r  or aourt  ahall ba aigord and
          attested by the olerk or jud&a or the aourt lastin
          the mm,   under his oiilcial l.al. NO juatiaa or the
          pesos shall hara authority to laau. wunwnta againat
          the trsaaury ror emy pur~ow Vhltovar, exoopt a. pro-
          rldaa in the code or orl~~&nal 3rooadure.w
                mt.     3812e, ‘V.A.C.S., prorldaa, In part, a8 roii0wa:

                “. . . .
               “-a* 4. In all oountlea
          .~.---~                        or t:ia stat. oontain-
          ing a population or 1088 than 0130 hundrad.and ninety
          thousand (190,000)inhabitantarooording to the last
           preodlln~ Fsdaral Canaua rhwdn     tba aounty or pra-
           olnat offloera am oampeawb~ on a ualary buds undo?
           tha prodslone or this hot, thon ahall be areato      a
          ‘fund to be known as 'the.*orfloera* Salary Fund.of
                     county, Texa..’  Swhfundahallb.      k.pC
          aepam88 pnd apart  rrom all othar aounty turd., and
:.:..:.   shall be held and dfuburead ror thb.guri10.e oi paying
          the aalariea or orrioara anb tha aalarlaa of deputloa,
          aaalatanta     and alerka of   orrtoara   who   are drawlI% a
          salary rrom aald fund un4or ta. ~rmlalooa   or thla
          ;;~iatu~d to pay th8 outhorl.04 lxpanr8  or thalr.~of-
                       suoh twd   rho11 ba @mslkd         in th. oounty
          cL8poaitox-yrrna 8h.U ba protootsd        to IA8 ltuaa extent
          as othor aounty funda.

                l: . ..

                *sea. 6. (a) . . . .
                    “(bl           K0    offioer   MoelTlBc:   u   sdnry   6ha11   iiere-
              after ruool~e any ax orrlala compenoatlon; prorlde8,
              however, the Comlsslonera~ Court r:hnlltrausler from
              the ct;ritwal?urii or tte aoucty to t&~ Gffiaera* 3*l.ny
              Iruna or fU55S  of srjck county such funda ?24my be
              tmce~osary to peiyt!w salnrlcs ::nC~th,:or alaim chrr~o-
              able tq.tIlrtRtthe 8cIC ahec the ~ollleaaapx3it08 t.herein
              NW lneuifiolcnt to mot the claim ,?eyablstherefrom.

                   "(01 .&IQ-nonles rtmalc.lnS:
                                              in the OfLCiooru*:Nvry
              r\rndor fun& cilUP$ aounty at the end of my fiscal
              par after nl!.8ular:ee am2 authorixad  expensea in-
              au-red seelnrt ma16 fund for sold par r.b.nllbsve been
              pia sicg he, ?.yorder rf the Cofxlselonera~ Cm*,    trnns-
              rcrrdi to the credit of t?lc?
                                          GetloraiFund of the oounty.
                   ".seC.7. AU raoniosdrawa from said offlosrs'
              salmy Fund or fucda shall bs paid out only on mr-
              ranto nyprsred by the aounty auditor in aountles
              harily! a aounty auditor; 0fAerwiaa all ol*imrJ against
              said fund shall first  have hean audited and apwovod
3.1           by the coawl#aloners* court of eala oounty and the
              nonlos shall ~bs dlrburaed on mob ap.ehwed ala&m by
              warrafitr;dram by the county treanurer on Mid fund.

                    *MO warrant aball be drawn on &a   fund or runas
              In favor f any paraon.indobtod to the State, oounty
              .or to 6~c a fund or in fator or hh agent or aasIgma
              until nuob debt irr jmld.

                    *.     .   .    .0

                A0 all the mud8 In  quoetion   nre OOUnty funds in
      thu ouetody of the SouiW.yTreasurer and sub eot to thu la*n\l
      orders of tha Cofadeelo5er8~ Wurt, wo 03110  iu6* that, ucdor
      the authority of hrt. 1.6U,,apn., l   paoimng   that all war-
      ranto iaeuea against the County Treawror ahill ba @lewd ~6
      atteatod by the olark or ju&ga of the aowt lssulng the oaa,
      th     Le&AlAtUXW            oontemplutod       the lssiincr of 8uoh wirxaits IS
      thaw  by the County Clerk. se* CallaQL+si,county ITud60,v*
      Salliway, P :L %. 859. vieho0 fouca    56 hutkurlty ror *a-*
      to be lsaueciby tte Couoty hutlitor. Tl&i, we bcllere, E~~FICSS
      your quentlon No. (1).
          The fact sltuution L;rasentociby yxr .ueatlon No.
(2) Is too ~:enerrlin noose did too syeo~lntlre to psrmlt m
mswer.   :;a ew6ost that.when end if suoh 8 eltuntlon aevelope,
~2% full faote be presentod to ua for ti oateCorloa1 ~aswer.

          In respeot to your *lueotlon No. (&e-b), we point out
thut the atatutos do not apsolry any partloular mode H dellrery
or suah r.arre.ntr.YO boliavo the Loglalaturs aonttuuplated that
auoh admlnlstmtlvo  data118 bo hit to tha rrotlon and G00ajude-
m3nt of the 0rfi0er rrho8eduty it 1s to ISNO auah warrants,
unless otherwise ordorod by the oourt authorizing tha lsaiuafioa
of sale. Illthe abemao or LkO~1l6UW in a0iiv0ry, the Jlmelt
graotloalmod* woulb mom to ba rtlm!Wato~.
                   In reoyect to your ?ueetion No. (4). we repout that
he   CiJld   II0    aI.IthOrft~   fOoF   the OOUnty AUaitOr   t0 f8St~   SUOh   -
ranta,  nor ao the statutes apeally by whom ea@io &et11 be de-
iir0na.    wo reltento   that 1L lcr our bollof the Legislature
oontemplated that auoh ldaini8tratlre data118 be left to the
aotloc ana good Judgment oi the otilasr whore duty it 18 to
lssue auoh mmanta,     unl.ees othorulae ordcnd by the aourt au-
thorizing the lm+anoo tit8a.a~
                   ~ruetlng the Soragolng fully anmuara your lkueetiona,
we are

                                                      Your0 very truly




XLL:RLT